SPAIN V. WASTE MANAGEMENT



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-02-391-CV





CONNELL SPAIN AND PROCEEDING	APPELLANT

NEXT FRIEND FOR BRANDI LASHAUN SPAIN,

A CHILD

V.



WASTE MANAGEMENT OF TEXAS, INCORPORATED	APPELLEE



------------



FROM THE 141
ST
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Connell Spain filed a notice of appeal in this case on November 15, 2002.  On January 3, 2003, we sent him a letter stating that we would dismiss the appeal if he did not pay the $125 filing fee by January 13, 2003 as required by rule 5.  
Tex. R. App. P.
 5.  He has not paid the fee.

In addition, appellee Waste Management of Texas Incorporated has filed a motion to dismiss this appeal because appellant did not file an affidavit of indigency with his notice of appeal in accordance with rule 20.1.  
Tex. R. App. P.
 20.1.  Accordingly, we grant appellee’s motion and dismiss the appeal because appellant has not complied with either rule 5 or rule 20.1.  
Tex. R. App. P.
 5, 20.1, 42.3.  However, we deny appellee’s request for damages.  
See
 
Tex. R. App. P.
 45.  

Because we are dismissing this appeal, we need not address appellant’s motion to disqualify counsel for appellee.  
See
 
Tex. R. App. P.
 47.1.





PER CURIAM



PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



[DELIVERED FEBRUARY 6, 2003]

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4
.